          Case 1:20-cv-11641-RGS Document 9 Filed 09/23/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS
----------------------------------------------------------x
                                                           :
BOSTON BIT LABS, INC., d/b/a BIT BAR                       :
 SALEM, a Massachusetts corporation                        :
                                                           :
                            Plaintiff,                     : Civil Action No.: 1:20-cv-11641
                                                           :
          v.                                               :
                                                           : NOTICE OF APPEARANCE
CHARLES D. BAKER, in his official
                                                           :        (for ECF Purposes)
 capacity as Governor of the Commonwealth
                                                           :
 of Massachusetts
                                                           :
Defendant.                                                 :




       Please enter on the docket the appearance of Jay M. Wolman, as counsel for Plaintiff

Boston Bit Labs, Inc. d/b/a Bit Bar Salem, as additional counsel.

       Dated: September 23, 2020             Respectfully Submitted,

                                             /s/ Jay M. Wolman
                                             Jay M. Wolman, BBO# 666053
                                             jmw@randazza.com, ecf@randazza.com
                                             RANDAZZA LEGAL GROUP, PLLC
                                             30 Western Avenue
                                             Gloucester, MA 01930
                                             Tel: (978) 801-1776
                                             Attorneys for Plaintiff
                                             Boston Bit Labs, Inc.
         Case 1:20-cv-11641-RGS Document 9 Filed 09/23/20 Page 2 of 2




                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on all

parties this day by the Court’s CM/ECF system.

       Dated: September 23, 2020            /s/Jay M. Wolman

                                            Jay M. Wolman
